DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendments filed 9/8/2022 have been entered. Claims 1, 16, 17 and 19 have been amended. Claim 5 has been canceled.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martin et al. (US Patent Pub. 20040044350 hereinafter “Martin” note this reference was previously cited).
Regarding Claim 1, Martin teaches (Figs 1-3) a delivery system (10) configured for delivery of an interventional device in an intravascular procedure (see [0035]), the delivery system comprising:
a handle (20) having one or more controls (22,24,26);
a delivery catheter (11) having a proximal end (12) and a distal end (15), the proximal end being coupled to the handle (see [0059]), the delivery catheter having a proximal section and a distal section (see annotated Fig 1),
wherein at least the distal section is configured to selectively form a compound curve (see [0034]; 40, 46) to enable positioning of the distal end relative to a targeted intravascular treatment site (see [0035] teaching treatment site to be the atrium), the compound curve includes a first curve (40) formable at a proximal portion of the distal section (see Fig 2A) and a second curve (46) formable at a distal portion of the distal section (See Fig 2B),
wherein the second curve is configured to be bendable to an angle of about 10 to about 50 degrees (see [0062] teaching the range of angle theta);
one or more control lines (80, 120,124; see [0081-0082]) each operatively coupled to a control of the handle (see [0059] teaching the actuators in handle 20 actuate pull wires) and each extending from the handle through a wall lumen (82) of the delivery catheter toward the distal end;
a distal coupler (126) disposed at or near the distal end of the delivery catheter, the one or more control lines (124) extending to the distal coupler and engaging with the distal coupler such that tensioning of the one or more control lines changes position of the distal coupler to thereby form or adjust the compound curve (see [0082]); and
an intermediate coupler (122) disposed at the distal section at a location proximal of the distal coupler (126), the intermediate coupler (122) cooperating with one or more intermediate control lines (122) each operatively coupled to a control of the handle (see [0059] teaching the actuators in handle 20 actuate pull wires).

    PNG
    media_image1.png
    799
    666
    media_image1.png
    Greyscale

Annotated Fig 1 (Martin)
Regarding Claim 2, Martin teaches (Figs 2A-2B) the delivery system of claim 1, wherein the first curve (40) and second curve (46) lie in different planes (See Figs 2A-2B, where the first curve in the x plane and the second curve is in the z plane; also see [0062] and [0083]).
Regarding Claim 3, Martin teaches (Figs 2A-2B) the delivery system of claim 2, wherein the first curve (40) lies in a plane (X) that is substantially orthogonal to a plane (Z) in which the second curve (46) lies (See [0062]).
Regarding Claim 10, Martin teaches the delivery system of claim 1, comprising a first pair of control lines circumferentially opposed to one another at the distal coupler, and a second pair of control lines circumferentially opposed to one another at the distal coupler, the first pair and the second pair being offset by about 90 degrees (see [0074-0075] teaching that there may be multiple wires; see Fig 7A where the wires and wire lumens 82 are offset about 90 degrees).
Regarding Claim 15, Martin teaches (Fig 1) the delivery system of claim 1, wherein at least the distal section includes a region of preferential bending (area with 18, see [0058-0061]), wherein one side of the distal section is formed from a relatively less stiff material and the opposite side of the distal section is formed from a relatively stiffer material (See [0079] teaching the area proximal to 18 is made of a more rigid material than the area with 18).
Regarding Claim 16, Martin teaches the delivery system of claim 1, wherein the handle (20) is configured to control positioning of the intermediate couple, wherein manipulation of the intermediate coupler controls the first curve and manipulation of the distal coupler controls the second curve (see [0081-0082]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 6-8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent Pub. 20040044350).
Regarding Claim 4, Martin teaches all elements of claim 1 as described above. Martin does not specify the delivery system of claim 1, wherein the first curve is configured to be bendable to an angle of about 70 to about 120 degrees. Martin does teach [0017] that “Depending on the location of the target tissue and the desired angle of approach, the access sheath may be required to maintain one or more curves in one or more planes to properly direct the interventional devices”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first curve of Martin such that the first curve is configured to be bendable to an angle of about 70 to about 120 degrees. One of ordinary skill in the art would have been motivated to do so in order to properly direct the device to the desired target tissue (Martin [0017]).
Regarding Claim 6, Martin teaches all elements of claim 1 as described above. Martin does not specify the delivery system of claim 1, wherein the distal section has a length of about 2 to 6 inches, with the first curve being formed in the proximal most 1 to 3 inches, and the second curve being formed in the distal most 1 to 3 inches. Martin does, however, teach [0058] that the distal end comprises articulating members 18, which can extend along the desired length of the catheter. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the distal section of the catheter of Martin such that the distal section has a length of about 2 to 6 inches, with the first curve being formed in the proximal most 1 to 3 inches, and the second curve being formed in the distal most 1 to 3 inches. One of ordinary skill in the art would be motived to do in order to direct the device to the desired location of target tissue with the desired angle of approach (Martin [0017]). 
Regarding Claim 7, Martin teaches all elements of claim 1 as described above. Martin further teaches [0026] that the curves of the device may be pre-formed. Martin does not specify the delivery system of claim 1, wherein the first curve is pre-curved to an angle of about 30 to about 80 degrees. Martin does teach [0017] that “Depending on the location of the target tissue and the desired angle of approach, the access sheath may be required to maintain one or more curves in one or more planes to properly direct the interventional devices”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first curve of Martin such that the first curve is pre-curved to an angle of about 30 to about 80 degrees. One of ordinary skill in the art would have been motivated to do so in order to properly direct the device to the desired target tissue (Martin [0017]).
Regarding Claim 8, Martin teaches all elements of claim 1 as described above. Martin further teaches [0026] that the curves of the device may be pre-formed. Martin does not specify the delivery system of claim 1, wherein the second curve is pre-curved to an angle of about 5 to about 30 degrees. Martin does teach [0017] that “Depending on the location of the target tissue and the desired angle of approach, the access sheath may be required to maintain one or more curves in one or more planes to properly direct the interventional devices”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second curve of Martin such that the second curve is pre-curved to an angle of about 5 to about 30 degrees. One of ordinary skill in the art would have been motivated to do so in order to properly direct the device to the desired target tissue (Martin [0017]).
Regarding Claim 18, Martin teaches (Figs 1-3) a delivery system configures for delivery of an interventional device in an intravascular procedure, the delivery system comprising: 
a handle (20) having one or more controls (22,24,26);
a delivery catheter (11) having a proximal end (12) and a distal end (15), the proximal end being coupled to the handle (see [0059]), the delivery catheter having a proximal section and a distal section (see annotated Fig 1),
wherein at least the distal section is configured to selectively form a compound curve (see [0034]; 40, 46) to enable positioning of the distal end relative to a targeted intravascular treatment site (see [0035] teaching treatment site to be the atrium), 
wherein the compound curve includes a first curve (40) formable at a proximal portion of the distal section (see Fig 2A) and a second curve (46) formable at a distal portion of the distal section (See Fig 2B), the first and second curves being formable in different planes (See [0062])
wherein the first curve is pre-curved, and wherein the second curve is pre-curved (See [0026]);
one or more control lines (80, 120,124; see [0081-0082]) each operatively coupled to a control of the handle (see [0059] teaching the actuators in handle 20 actuate pull wires) and each extending from the handle through a wall lumen (82) of the delivery catheter toward the distal end;
a distal coupler (126) disposed at or near the distal end of the delivery catheter, the one or more control lines (124) extending to the distal coupler and engaging with the distal coupler such that tensioning of the one or more control lines changes position of the distal coupler to thereby form or adjust the compound curve (see [0082]); and
an intermediate coupler (122) disposed at the distal section at a location proximal of the distal coupler (126), the intermediate coupler (122) cooperating with one or more intermediate control lines (122) each operatively coupled to a control of the handle (see [0059] teaching the actuators in handle 20 actuate pull wires).
	Martin does not specify the delivery catheter wherein the first curve is pre-curved to an angle of about 30 to about 80 degrees and is configured to be further bendable to an angle of about 70 to about 120 degrees, and
wherein the second curve is pre-curved to an angle of about 5 to about 30 degrees and is configured to be further bendable to an angle of about 10 to about 50 degrees. 
Martin does, however, teach in [0017] that “Depending on the location of the target tissue and the desired angle of approach, the access sheath may be required to maintain one or more curves in one or more planes to properly direct the interventional devices”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second curves of Martin such that the first curve is pre-curved to an angle of about 30 to about 80 degrees and is configured to be further bendable to an angle of about 70 to about 120 degrees, and the second curve is pre-curved to an angle of about 5 to about 30 degrees and is configured to be further bendable to an angle of about 10 to about 50 degrees. One of ordinary skill in the art would have been motivated to do so in order to properly direct the device to the desired target tissue (Martin [0017]).
Claim(s) 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent Pub. 20040044350) in view of Goldfarb et al. (US Patent Pub. 20040049207 hereinafter “Goldfarb” note this reference was previously cited). 
Regarding Claim 9, Martin teaches all elements of claim 1 as described above. Martin does not specify the delivery system of claim 1, wherein each control line extends from a control of the handle to the distal coupler and then loops back toward the handle.
Goldfarb teaches (Fig 64E) a delivery system wherein each control line (90) extends from a control of the handle to the distal coupler and then loops back toward the handle (see [0251] and Fig 64E, control line 90 is looped through the distal coupler 280).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the control line of Martin with a control line that extends from a control of the handle to the distal coupler and then loops back toward the handle as taught by Goldfarb. One of ordinary skill in the art would have recognized that substituting the pull wire design of Martin with the design disclosed in Goldfarb Fig 64E would be a simple substitution of known equivalents (see MPEP 2144.06).
Regarding Claim 11, Martin teaches all elements of claim 1 as described above.  Martin further teaches the delivery system wherein the delivery catheter includes an outer jacket (105; [0079]). Martin does not teach the delivery system of claim 1, wherein the delivery catheter includes an outer jacket of a braided material.
Goldfarb teaches (Fig 65A-65B) a delivery system wherein the delivery catheter (1000) includes an outer jacket of a braided material (1150, 1151).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the outer jacket of Martin such that it is formed by a braided material as taught by Goldfarb. One of ordinary skill of the art would have been motivated to do so in order to provide increased column strength and torque transmission (Goldfarb [0256]).
Regarding Claim 12, the combination of Martin and Goldfarb teaches all elements of claim 11 as described above. The combination further teaches (Goldfarb Fig 65B) the delivery system wherein the outer jacket at the proximal section comprises two layers (Goldfarb 1151, [0256]) and at the distal section has a single layer (Goldfarb 1154, [0256]).
Regarding Claim 13, Martin teaches all elements of claim 1 as described above. Martin does not specify the delivery system of claim 1, wherein the proximal section has a greater hardness rating than the distal section. 
Goldfarb teaches a delivery system wherein the proximal section has a greater hardness rating than the distal section (see [0256] teaching decreasing durometer towards the distal end). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hardness of the delivery system of Martin such that the proximal section has a greater hardness rating than the distal section as taught by Goldfarb. One of ordinary skill in the art would have been motivated to do so in order to provide desired column strength, torque transmission and steerability of the device (Goldfarb [0256]). 
Regarding Claim 14, the combination of Martin and Goldfarb teaches all elements of claim 13 as described above. The combination does not specify the delivery system of claim 13, wherein a catheter wall of the proximal section has a durometer of about 60D to about 90D, and wherein a catheter wall of the distal section has a durometer of about 35D to about 55D.
Goldfarb does teach in [0257-0258] a few different materials and durometer values of the sheath. Goldfarb also teaches [0255] a variety of materials that may be used to form catheter 1000 (some of the materials disclosed by Goldfarb are similar to the materials disclosed in the instant application, therefore it is interpreted that the durometer values would be similar as well). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the material of the catheter wall of Martin with materials disclosed in Goldfarb. Doing so would result in a catheter wall of the proximal section has a durometer of about 60D to about 90D, and wherein a catheter wall of the distal section has a durometer of about 35D to about 55D. Goldfarb teaches that materials similar to the applicant’s are known (including those having durometers within the claimed ranges). It has been held that “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp”. 
Claim(s) 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US Patent Pub. 20040044350) in view of Paskar (US Patent Pub. 20030199960).
Regarding Claim 17, Martin teaches all elements of claim 1 as described above. Martin does not teach the delivery system wherein the compound curve comprises one or more regions of preferential bending with about 50% of a co-extruded catheter wall of the distal section being formed of a first material having a stiffness that is less than a second material , which forms a remaining about 50% of the catheter wall on an opposite side of the catheter wall from the first material, wherein the distal section preferentially bends in a direction from the remaining about 50% of the catheter wall formed with the second material towards the region of the catheter wall formed with the first material. 
Paskar teaches (Fig 9) a catheter with a wall portion that is weaker (71) than the rest of the wall. Paskar teaches that the weaker region may be made by using a different material that is weaker than the material that makes up the rest of the wall ([0090]). Paskar further teaches that the catheter will bend towards this specific region of the catheter (see [0086]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter wall of Martin such that it comprises a first material having a stiffness that is less than a second material as taught by Paskar. One of ordinary skill in the art would have been motivated to do so in order to form a region of predetermined weakness to allow for bending in that specific region (See [0090] and [0086]). 
 While Paskar does not specify that the weaker material is about 50% of the catheter wall, it is interpreted that one of ordinary skill in the art would have been aware of this strategy of using two different materials in the wall of a tube to cause preferential bending so deciding on what percent of the wall to be made of each material would be a matter of design choice based on how flexible the user would want the catheter to be. 
Regarding Claim 19, Martin teaches (Figs 1-3) a method of delivering an interventional device intravascularly to a targeted treatment area using a delivery system, the method comprising:
providing a delivery system comprising:
a handle (20) having one or more controls (22,24,26);
a delivery catheter (11) having a proximal end (12) and a distal end (15), the proximal end being coupled to the handle (see [0059]), the delivery catheter having a proximal section and a distal section (see annotated Fig 1), wherein at least the distal section is configured to selectively form a compound curve to enable positioning of the distal end relative to a targeted intravascular treatment site (see [0034]), and
wherein the compound curve includes a first curve (40) formable at a proximal portion of the distal section and a second curve (46) formable at a distal portion of the distal section;
one or more control lines (80, 120,124; see [0081-0082]) each operatively coupled to a control of the handle and each extending from the handle through a wall lumen of the delivery catheter toward the distal end (see [0059] teaching the actuators in handle 20 actuate pull wires);
a distal coupler (126) disposed at or near the distal end of the delivery catheter, the one or more control lines (124) extending to the distal coupler and engaging with the distal coupler such that tensioning of the one or more control lines changes position of the distal coupler to thereby form or adjust the compound curve (see [0082]); and
an intermediate coupler (122) disposed at the distal section at a location proximal of the distal coupler (126), the intermediate coupler (122) cooperating with one or more intermediate control lines (122) each operatively coupled to a control of the handle (see [0059] teaching the actuators in handle 20 actuate pull wires);
routing the distal end of the delivery catheter to the targeted treatment site and positioning at least one of the distal coupler and the intermediate coupler to position the interventional device at the targeted treatment site (see [0036] and [0066]); and
delivering the interventional device (70) through the lumen of the delivery catheter (see [0058] and [0068]).
Martin does not teach the delivery system wherein the compound curve comprises one or more regions of preferential bending with about 50% of a co-extruded catheter wall of the distal section being formed of a first material having a stiffness that is less than a second material , which forms a remaining about 50% of the catheter wall on an opposite side of the catheter wall from the first material. 
Paskar teaches (Fig 9) a catheter with a wall portion that is weaker (71) than the rest of the wall. Paskar teaches that the weaker region may be made by using a different material that is weaker than the material that makes up the rest of the wall ([0090]). Paskar further teaches that the catheter will bend towards this specific region of the catheter (see [0086]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter wall of Martin such that it comprises a first material having a stiffness that is less than a second material as taught by Paskar. One of ordinary skill in the art would have been motivated to do so in order to form a region of predetermined weakness to allow for bending in that specific region (See [0090] and [0086]). 
 While Paskar does not specify that the weaker material is about 50% of the catheter wall, it is interpreted that one of ordinary skill in the art would have been aware of this strategy of using two different materials in the wall of a tube to cause preferential bending so deciding on what percent of the wall to be made of each material would be a matter of design choice based on how flexible the user would want the catheter to be. 
Regarding Claim 20, the combination of Martin and Paskar teaches all elements of claim 19 as described above. Martin further teaches (Figs 2A-2B) the method wherein the first curve (40) lies in a plane (X) that is substantially orthogonal to a plane (Z) in which the second curve (46) lies (see [0062]).
Response to Arguments
Applicant's arguments filed 9/8/2022 have been fully considered but they are not persuasive. 
As to the arguments on Pg. 9 line 16 – Pg. 10 line 9 and Pg. 10 line 15 – Pg. 11 line 6, the applicant argues that Martin does not teach the degree if curvature or bendability of the first and second curves. The examiner does not find this to be persuasive. Martin teaches (Figs 2A-2D) teach a first and second curve (40 and 46) and that the distal end of the catheter may curve from -100 degrees to +100 degrees ([0062]). This range of curvature teaches the claimed range. Additionally, since Martin already teaches that the distal tip may be curved [0017], it is interpreted that one of ordinary skill in the art would be able to modify the specific curvature degree based on the desired amount for use of the catheter. For these reasons the rejection is maintained. 
As to the arguments on Pg. 10 lines 10-14, the applicant argues that there is no motivation for one of ordinary skill in the art to modify the first curve to be bendable to an angle of about 70 to about 120 degrees. The examiner does not find this to be persuasive. While Martin may not disclose the specific degree range of 70-120 degrees, Martin does teach [0017] that depending on the location of the target tissue the sheath may bend to maintain one or more curves. Additionally, in [0062] Martin teaches how the catheter may bend/curve in various directions. Since the structure of Martin already allows for the catheter to bend and curve, it is interpreted that one of ordinary skill in the art would be able to modify the degree of curvature based on the use of the device in order to properly direct the device to the desired target location (Martin [0017]). For these reasons the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /James D Ponton/Primary Examiner, Art Unit 3783